DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lazo-Antunez (US-9603422-B1) in view of Li (US-20200174477-A1) .

Regarding claim 1, Lazo-Antunez teaches an automated hands-free collapsible umbrella capable of hovering over a user, even as the user is stationary or while moving, by using a directional propeller while maintaining buoyancy/lift with incorporated gas, such as helium (see Lazo-Antunez, Abstract, figures 1 and 2).
Li teaches a method and system for holding an umbrella for an occupant of a vehicle using a drone (UAV), for example, a multirotor aircraft, such that the occupant does not have to manually hold the umbrella, so as to effectively solve the problem of getting wet when getting on/off the vehicle due to holding the umbrella manually (see Li, Abstract, figure 12).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Lazo-Antunez and Li, because Lazo-Antunez teaches the advantages of an automated hands-free umbrella configured to be collapsible and Li teaches the advantages of using a multi-rotor propulsion system to host an umbrella payload, and therefore, as combined, Lazo-Antunez and Li is an improvement because (see Lazo-Antunez, Abstract, figures 1 and 2) comprising: an umbrella comprising: a shaft (see Lazo-Antunez, figures 1-4, paragraph 12, regarding shaft 142), a frame engaged to a first end of the shaft and being configured for selectively positioning in a collapsed configuration and a deployed configuration, wherein the frame has a concave face, from which the shaft extends, and a convex face (see Lazo-Antunez, figure 4, paragraphs 16, 22, and 34, regarding skeletal frame 90); a canopy engaged to the frame (see Lazo-Antunez, figures 1-3, and 5, paragraphs 12, and 16, regarding umbrella canopy module 70); a drone module engaged to the shaft and being configured for receiving commands and for selectively providing directional thrust (see Li, figures 1, and 12, paragraphs 74, and 115, regarding umbrella unit 110 disposed above UAV body 101 and UAV controller 102 receiving commands from first wireless communication module 106); and a control unit configured for transmitting commands to the drone module enabling the drone module for tracking the control unit, such that the control unit is positioned for commanding the drone module for maintaining a relative position above a user possessing the control unit, wherein the canopy is configured for shielding the user from the elements (see Li, Abstract, figure 1, paragraphs 74, and 100, regarding UAV controller 102 of UAV 100 receiving commands from controller 301 of electronic terminal 300 carried by the driver/occupant).

Regarding claim 2, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 1, including wherein the frame comprises: a plurality of ribs, each rib being coupled and extending from the shaft proximate to the first end (see Lazo-Antunez, figures 4-5, paragraph 16, regarding frame assembly 92 and a plurality of ribs 96); and a plurality of stretchers, each stretcher being coupled to the shaft and engaged to an associated rib for stabilizing the frame in the deployed configuration.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to utilize mechanical stretchers to stabilize a deployed umbrella frame, particularly to counter high windage, as well as serving as a railed guide to smoothly collapse an umbrella frame when not in use.

Regarding claim 3, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 1, including wherein the shaft comprises a plurality of nested sections such that the shaft is selectively extensible.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to utilize telescoping an umbrella shaft to further improve portability and compactness for transport and/or storage, as well as user comfort.

Regarding claim 4, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 1, including further including a grip engaged to the shaft proximate to a second end of the shaft, wherein the grip is configured for grasping in a hand of the user enabling the user to manipulate the umbrella (see Lazo-Antunez, figures 1-2, paragraph 12, regarding handle assembly 140 comprises handle 148 having switch 150 thereon).

Regarding claim 5, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 4, including wherein the grip comprises at least one of silicone, rubber, and elastomer.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date that to improve the effectiveness of a grip on an umbrella handle, one may mechanically contour and dynamically mold the handle to a user hand as well as chose a high tackiness contact surface material, typically characteristics of an elastomer.

Regarding claim 6, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 1, including wherein the drone module comprises: a housing engaged to the shaft such that the shaft extends axially therefrom, the housing defining an interior space; a battery positioned in the interior space; a flight control module coupled to the housing and positioned in the interior space, the flight control module being operationally engaged to the battery; a transceiver coupled to the housing and positioned in the interior space, the transceiver being operationally (see Li, figures 1, and 12, paragraphs 74, and 115, regarding umbrella unit 110 disposed above UAV body 101 such that the UAV housing resides in the interior space of the deployed umbrella, and UAV controller 102 receiving commands from first wireless communication module 106); and a plurality of rotors operationally engaged to the flight control module, each rotor being hingedly engaged to the housing, such that the plurality of rotors is selectively positionable in a collapsed orientation, wherein each rotor is positioned proximate to the shaft, and a deployed orientation, wherein the rotors are substantially coplanar.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to utilize a hinged rotor assembly (arm, motor, and propeller) foldable at the arm attached to a drone main body to further improve portability and compactness for transport and/or storage, for example the DJI Matrice 600 Pro hexacopter introduced in 2016.

Regarding claim 7, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 6, including wherein the plurality of rotors comprises four rotors (see Li, figures 1, and 12, paragraphs 74, and 115, regarding UAV 100 depicted as a quadcopter, a drone comprising four rotors).

Regarding claim 8, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 6, including wherein the battery is (see Li, figures 1, paragraphs 108, regarding rechargeable battery 123).

Regarding claim 9, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 6, including wherein the control unit comprises: an electronic device comprising a transmitter, such that the transmitter is positioned for wirelessly communicating the commands from the control unit to the flight control module via the transceiver; and programming code positioned on the electronic device enabling the user for directing the drone module for maintaining the relative position above the user (see Li, Abstract, figure 1, paragraphs 74, and 100, regarding UAV controller 102 of UAV 100 receiving commands from controller 301 of electronic terminal 300 carried by the driver/occupant).

Regarding claim 10, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 9, including wherein the electronic device comprises a smartphone (see Li, Abstract, figure 1, paragraphs 74, and 100, regarding “electronic terminal 300 may be a smart phone, a tablet computer, a smart watch, a smart hand ring, etc.”).

Regarding claim 11, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 9, including wherein the programming code enables the user to actuate the drone module (see Li, Abstract, figure 1, paragraphs 74, 100, and 118-119, regarding electronic terminal 300 and call button 306, whereby an occupant can dispatch the drone).

Regarding claim 12, combined Lazo-Antunez and Li teaches the handsfree autonomous umbrella assembly of claim 6, including wherein the flight control module is operationally coupled to the frame, such that the frame is positioned for actuating the flight control module upon being positioned in the deployed configuration (see Li, figures 1 and 10, paragraphs 74, 77, and 113, regarding UAV controller 102 (flight control module) coupled to umbrella unit 110 (frame) via second drive device 105, whereby umbrella unit 110 is switched between an opening state (deployed configuration) and a closing state.”).

Regarding claim 13, independent claim 13 is an identical handsfree autonomous umbrella assembly that has all the combined limitations of independent claim 1 and corresponding dependent claims 2-12, therefore claim 13 is rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-12 collectively.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



March 11, 2022    

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661